RICE, C. J.
This appeal is from only so much of the judgment as requires appellant to pay to respondent the sum of $500 as reasonable compensation for services rendered as agent.
Appellant specifies as error that there was no evidence to support the finding of the court upon which that portion of the judgment was based. This assignment is well taken. The transcript contains no evidence on this matter. It is unnecessary to consider the other assignments of error.
The portion of the judgment appealed from is reversed, with costs to appellant.
Budge, McCarthy, Dunn and Lee, JJ., concur.